UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-21606 Investment Company Act File Number: TILSON INVESTMENT TRUST (Exact name of registrant as specified in charter) ve., 18th Fl., New York, NY10153 (Address of principal executive offices) (Zip code) ALPS Fund Services, Inc. 1290 Broadway, Suite 1100 Denver, Colorado 80203 (Name and address of agent for service) Registrant’s telephone number, including area code: (252) 234-9000 Date of fiscal year end:October 31 Date of reporting period: November 1, 2011 – January 31, 2012 Item 1 – Schedule of Investments. Tilson Dividend Fund Schedule of Investments As of January 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 78.72% Communications - 1.26% InterDigital, Inc.(a) $ Vonage Holdings Corp.(b) Consumer Discretionary - 5.45% Coinstar, Inc.(a)(b) Energy - 4.31% Diamond Offshore Drilling, Inc. Financials - 16.90% Aspen Insurance Holdings, Ltd. Calamos Asset Management, Inc., Class A Capital Southwest Corp. Fifth Street Finance Corp. Interactive Brokers Group, Inc., Class A MVC Capital, Inc. Oslo Bors VPS Holding ASA Tetragon Financial Group, Ltd. U.S. Global Investors, Inc., Class A(a) Health Care - 5.31% Laboratory Corp. of America Holdings(b) Medtronic, Inc. Industrials - 5.10% MFC Industrial, Ltd. Information Technology - 38.28% Activision Blizzard, Inc. Ancestry.com, Inc.(a)(b) Apple, Inc.(a)(b) Cisco Systems, Inc. Dell, Inc.(b) EMC Corp.(b) Telular Corp. Westell Technologies, Inc., Class A(b) Xerox Corp. Materials - 0.29% Kronos Worldwide, Inc.(a) Telecommunication Services - 1.61% IDT Corp., Class B(a) Shares Value Utilities - 0.21% Genie Energy, Ltd., Class B $ Total Common Stocks (Cost $59,636,852) CLOSED-END FUNDS - 0.81% JZ Capital Partners, Ltd. Total Closed-End Funds (Cost $495,679) EXCHANGE-TRADED FUNDS - 1.42% Market Vectors Gold Miners ETF(a) Total Exchange-Traded Funds (Cost $1,122,504) Shares Value SHORT TERM INVESTMENTS - 19.19% Fidelity Institutional Money Market Funds - Government Portfolio, 0.010%(c) Total Short Term Investments (Cost $15,236,068) Total Value of Investments (Cost $76,491,103) - 100.14% Liabilities in Excess of Other Assets - (0.14)% ) Net Assets - 100.00% $ (a) Security, or portion of security, is being held as collateral for written options. (b) Non-income producing investment. (c) Represents 7 day effective yield. Common Abbreviations: ADR - American Depositary Receipt ASA - Allmennaksjeselskap is the Norwegian term for a public limited company. ETF - Exchange Traded Fund FTSE - Financial Times and the London Stock Exchange Ltd. - Limited REIT - Real Estate Investment Trust Schedule of Written Options Number of Contracts Exercise Price Maturity Date Value WRITTEN OPTION CALLS Ancestry.com, Inc. $ 5/19/2012 $ ) Ancestry.com, Inc. 2/18/2012 ) Ancestry.com, Inc. 5/19/2012 ) Apple, Inc. 18 4/21/2012 ) Apple, Inc. 19 7/21/2012 ) Coinstar, Inc. 4/21/2012 ) Coinstar, Inc. 4/21/2012 ) Coinstar, Inc. 3/17/2012 ) Coinstar, Inc. 4/21/2012 ) IDT Corp., Class B 93 3/17/2012 ) InterDigital, Inc. 9/22/2012 ) Kronos Worldwide, Inc. 2/18/2012 ) Market Vectors Gold Miners ETF 6/16/2012 ) U.S. Global Investors, Inc., Class A 3/17/2012 ) Total Written Option Calls (Proceeds $763,141) $ ) Summary of Investments % of Net Assets Value Closed-End Funds % $ Communications % Consumer Discretionary % Energy % Exchange-Traded Funds % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services % Utilities % Short Term & Net Cash % Total % $ Tilson Focus Fund Schedule of Investments As of January 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 72.17% Communications - 1.22% Primus Telecommunications Group, Inc.(a) $ Consumer Cyclical - 0.00%(b) Orchard Supply Hardware Stores Corp., Class A(a) 1 18 Consumer Discretionary - 22.12% Ambassadors International, Inc.(a) 9 0 American Eagle Outfitters, Inc. 33 Barnes & Noble, Inc. Borders Group, Inc.(a)(c)(d) 0 Daily Journal Corp.(a) dELiA*s, Inc.(a) Domino's Pizza, Inc.(a) 23 Footstar, Inc.(a) H&R Block, Inc. JC Penney Co., Inc. Netflix, Inc.(a) The PEP Boys-Manny Moe & Jack Proliance International, Inc.(a)(c)(d) 0 Promotora de Informaciones SA, ADR(a) Promotora de Informaciones SA, Class A(a) Promotora de Informaciones SA, Class B, ADR Sears Canada, Inc.(a) Sears Holdings Corp.(a) 38 The Wendy's Co. Consumer Staples - 2.21% Anheuser-Busch InBev NV, ADR The Coca-Cola Co. 22 Energy - 0.04% BP PLC, ADR Financials - 28.11% Berkshire Hathaway, Inc., Class B(a) Citigroup, Inc. The Goldman Sachs Group, Inc. The Howard Hughes Corp.(a) Jefferies Group, Inc. Meta Financial Group, Inc. MGIC Investment Corp.(a) Nelnet, Inc., Class A OBA Financial Services, Inc.(a) Ocean Shore Holding Co. Origen Financial, Inc. Pacific Capital Bancorp NA(a) Phoenix Group Holdings PLC Resource America, Inc., Class A The St. Joe Co.(a) 3 48 Two Harbors Investment Corp., REIT Shares Value Financials (continued) US Bancorp 23 $ Health Care - 0.01% AMAG Pharmaceuticals, Inc.(a) 75 Pfizer, Inc. 7 Industrials - 2.21% Alexander & Baldwin, Inc. LECG Corp.(a) 47 Information Technology - 15.41% Broadridge Financial Solutions, Inc. 15 Dell, Inc.(a) Microsoft Corp. MRV Communications, Inc. PNI Digital Media, Inc.(a) SanDisk Corp.(a) Seagate Technology PLC Spark Networks, Inc.(a) Tucows, Inc.(a) Materials - 0.03% Contango ORE, Inc.(a) 1 13 The Dow Chemical Co. Telecommunication Services - 0.81% Iridium Communications, Inc.(a) Total Common Stocks (Cost $12,225,280) CLOSED-END FUNDS - 0.01% Financials - 0.01% BlackRock Enhanced Capital and Income Fund, Inc. Boulder Growth & Income Fund, Inc. 31 Total Closed-End Funds (Cost $1,515) PREFERRED STOCKS - 0.19% Consumer Cyclical - 0.00%(b) Orchard Supply Hardware Stores Corp.(a) 1 2 U.S. Government Agency - 0.19% Federal Home Loan Mortgage Corp., Series Z, 8.375%(e) Total Preferred Stocks (Cost $50,072) Shares Value RIGHTS AND WARRANTS - 10.91% Iridium Communications, Inc., Warrants, Expiring 02/14/2013, Strike Price: $7.00(a) $ JPMorgan Chase & Co., Warrants, Expiring 10/28/2018, Strike Price: $42.42(a) Phoenix Group Holdings PLC, Rights, Expiring 03/09/2014, Strike Price: 10.71 EUR(a)(c) 0 Phoenix Group Holdings PLC, Warrants, Expiring 03/09/2014, Strike Price: 30 GBP(a) Promotora de Informaciones SA, Class A, Warrants, Expiring 06/05/2014, Strike Price: 2 EUR(a) Tronox, Inc., Class A, Warrants, Expiring 02/14/2018, Strike Price: $62.13(a) Tronox, Inc., Class B, Warrants, Expiring 02/14/2018, Strike Price: $68.56(a) Two Harbors Investment Corp., Warrants, Expiring 10/07/2013, Strike Price: $11.00(a) Wells Fargo & Co., Warrants, Expiring 10/28/2018, Strike Price: $34.01(a) Total Rights and Warrants (Cost $1,973,154) Number of Contracts Exercise Price Maturity Date Value PURCHASED OPTIONS - 6.47% PURCHASED OPTION CALLS - 6.47% Bank of America Corp. $ 1/19/2013 Bank of America Corp. 12 1/19/2013 Berkshire Hathaway, Inc. 16 1/19/2013 Berkshire Hathaway, Inc. 1/19/2013 Dell, Inc. 1/19/2013 Goldman Sachs Group 1/19/2013 Hong Kong Currency(c) 9/20/2012 JC Penney Co., Inc. 38 1/19/2013 JC Penney Co., Inc. 1 1/19/2013 JC Penney Co., Inc. 7 1/19/2013 Wells Fargo & Co. 1/19/2013 Total Purchased Options (Cost $1,042,406) Shares Value SHORT TERM INVESTMENTS - 5.71% High Mark 100% U.S. Treasury Money Market Fund, 0.000%(f) Total Short Term Investments (Cost $913,361) Total Value of Investments (Cost $16,205,788) - 95.46% Other Assets in Excess of Liabilities - 4.54% Net Assets - 100.00% $ (a) Non-income producing investment. (b) Less than 0.005% of Net Assets. (c) Fair valued security under the procedures approved by the Fund's Board of Trustees. (d) Security determined to be illiquid under the procedures approved by the Fund's Board of Trustees. (e) Floating or variable rate security. Interest rate disclosed is that which is in effect at January 31, 2012. (f) Represents 7 day effective yield. Common Abbreviations: ADR - American Depositary Receipt Ltd. - Limited NV - Naamloze Vennootschap is the Dutch term for a public limited liability corporation. PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Generally designates corporations in various countries, mostly those employing the civil law. Illiquid securities as of January 31, 2012 are as follows: Market Value Market as Percentage Description Acquisition Date Cost Value of Net Assets Borders Group, Inc. 2/4/11 - 2/14/11 $ $
